Exhibit 10.1

PRO-DEX, INC.

EMPLOYEE SEVERANCE POLICY

I. PURPOSE

This Employee Severance Policy (the “Policy”) is established to be effective as
of July 1, 2011 (the “Effective Date”) to provide benefits to certain employees
of Pro-Dex, Inc. (the “Company”), upon termination of employment from the
Company. The Policy has been adopted by the Board of Directors of the Company
and shall remain in force and effect until amended or rescinded by action of the
Board of Directors.

II. EXCLUSIVITY OF POLICY

The Policy sets forth the Company’s sole policy regarding severance pay for
Eligible Employees. Except to the extent a contrary or inconsistent contractual
provision exists in (i) any provision in an unexpired written employment
agreement between the Company and an Eligible Employee, which agreement also was
in effect as of the Effective Date (an “Existing Agreement”), in which case the
provisions of the Existing Agreement will control, or (ii) a written Change of
Control Agreement between the Company and certain executive employees, in which
case the Change of Control Agreement will govern any terminations covered by it,
all other statements, policies and agreements relating to severance pay for an
Eligible Employee, whether oral or in writing, and, including without
limitation, any statement in any employee handbooks or other policy statements
of the Company, shall have no force or effect. Nothing set forth herein shall
have any effect on any employee’s at-will employment status.

III. ELIGIBILITY

(1) To be eligible for the benefits set forth herein, an employee must be an
active full-time employee who, at the time of employment separation, satisfies
all of the following requirements, and is not otherwise excluded by any other
provision of this Section III:

(a) Employee is not covered by a collective bargaining agreement (unless it
expressly provides for coverage under the Policy);

(b) Employee does not receive payment under the Company’s Change of Control
Policy, if any, in effect at such time; and

(c) Employee is (i) permanently laid off, (ii) voluntarily terminates employment
on account of a qualifying (A) change in work location or (B) if the Employee is
a party and subject to the Company’s Change of Control Policy, any of the
matters set forth in Sections 1.4(b)(i),(ii) and (iii) therein, or (iii) is
involuntarily terminated under the Company’s at-will employment policy,
including terminations for inadequate or unsatisfactory performance other than
Disqualifying Conduct as defined herein.



--------------------------------------------------------------------------------

(1) An employee will be considered “laid off” if his or her services as an
employee of the Company are terminated because of a reduction in the work force
for economic reasons such as lack of work, elimination of the employee’s job
classification or changes in the Company’s organization. A lay off will be
deemed “permanent” only if, at the time of termination of employment, the
Company does not expect to rehire the employee, as determined by the Company in
its sole discretion.

(2) A qualifying change in work location is an employer-required permanent
change in the employee’s primary work location, but only if the change both
(i) increases the employee’s commuting distance, and (ii) requires a one-way
commute of more than 30 miles, determined based on the employee’s place of
residence when the change in work location was announced. An employee will not
be deemed to have terminated employment on account of a qualifying change in
work location if the employee voluntarily resigns before the effective date of
the change in location.

(3) A termination for Disqualifying Conduct is one in which the Company
separates the employment relationship due to an employee’s serious misconduct,
as determined by the Company in its sole discretion. Such serious misconduct
includes the following types of behavior and other comparable misconduct:
illegal conduct or a credible allegation thereof that (i) relates to job duties
or job performance or (ii) reasonably could result in material injury or damage
to the Company (including its reputation); gross misconduct such as dishonesty,
fighting, misappropriation or misuse of Company assets; repeated violation of
Company work rules or rules of conduct; and willful or grossly negligent
violation of Company work rules or rules of conduct in situations that
reasonably could result in material injury or damage to the Company. A
termination for inadequate or unsatisfactory performance (not accompanied by
serious misconduct as described above) does not constitute a termination for
Disqualifying Conduct.

(2) An employee will not be eligible for benefits under the Policy if, within 30
days following termination of employment with the Company, the employee
commences employment with any successor, acquirer or affiliate of the Company in
a position which is comparable to or better than the position the employee held
with the Company prior to termination of employment. Similarly, an employee
whose employment is deemed terminated by the Company as the result of an
acquisition of the Company but who has been offered substantially comparable
employment with a successor, acquirer or affiliate of the Company will not be
eligible for benefits under this Policy. Whether an employer is a successor,
acquirer or affiliate of the Company and whether a position is comparable to or
better than another position shall be determined by the Company in its sole
discretion.

(3) Benefits under the Policy are payable only under the conditions set forth in
this Section III. Any termination for Disqualifying Conduct is expressly
excluded from benefits hereunder. Benefits are not payable under the Policy if
an employee separates from the Company voluntarily for any reason, including
retirement, but not including voluntarily

 

-2-



--------------------------------------------------------------------------------

resignation of employment on account of a qualifying (A) change in work location
or (B) if the Employee is a party and subject to the Company’s Change of Control
Policy, any of the matters set forth in Sections 1.4(b)(i),(ii) and
(iii) therein. Benefits also are not payable under the Policy on account of a
separation of employment that occurs (i) due to death, (ii) due to an employee’s
failure to return to work at the expiration of an approved or legally-mandated
leave of absence, or (iii) after an employee has begun receiving disability
benefits under the Company’s long term disability insurance coverage or
disability benefits pursuant to a workers’ compensation claim.

(4) An employee who meets all of the requirements of this Section III and does
not come within one of the exclusions from benefits is referred to throughout
this Policy as an “Eligible Employee.”

IV. BENEFITS

Each Eligible Employee shall receive severance benefits under the Policy
determined on the basis of: (i) the number of complete years of active
employment of the Eligible Employee by the Company or an affiliate of the
Company, measured from the Eligible Employee’s most recent hire date after
subtracting any breaks in service, other than statutorily-mandated temporary
leaves of absence, and (ii) the position held by the Eligible Employee on his or
her last day of active work; subject, however, to (iii) the Eligible Employee’s
execution (and, if applicable, non-revocation) of a release of claims against
the Company in form and content satisfactory to the Company and its legal
counsel. In the event Employee and the Company have entered into an
Indemnification Agreement with each other, Employee shall not be required to
release any rights afforded to Employee under such Indemnification Agreement, or
any provisions concerning indemnification under the Company’s Bylaws or Articles
of Incorporation, and the Company shall continue to indemnify Employee under any
such Agreement and/or provisions which may be applicable to Employee.

(1) Schedule A, attached hereto, sets forth the total number of weeks of
separation plus severance pay to be received by the Eligible Employee based on
the criteria specified in sub-section (1) above. Each Eligible Employee shall
receive a two weeks’ of Base Pay as a separation payment in accordance with
sub-section (1), subject to required withholding, to be paid unconditionally to
the Eligible Employee on his or her last day of employment, provided such
Eligible Employee meets all of the requirements of sub-section (1) (“Separation
Pay”). After deducting this two weeks from the amount shown in Schedule A for
the applicable Eligible Employee, the remaining number of weeks (“Severance
Weeks”) shall be multiplied by the Eligible Employee’s base salary or regular
rate of pay on his or her last day of active work to determine the amount of
severance pay the Eligible Employee is entitled to. Such base salary or rate of
pay (“Base Pay) shall not include overtime, bonuses, commissions, premium pay,
employee benefits and expense reimbursement or other similar pay. It shall
include base pay not received because of elections under Internal Revenue Code
Sections 125 and 401(k). In addition, in the event, the Employee is subject to
the Company’s Annual Incentive Plan and/or Long Term Incentive Plan (not the
Company’s general bonus plan), the Employee shall be entitled to receive bonus
or compensation award payment, if any, in accordance with the terms of such
Annual Incentive Plan and Long Term Incentive Plan, as the case may be.
Severance pay meeting all of the requirements of this Section IV is referred to
throughout this Policy as the

 

-3-



--------------------------------------------------------------------------------

“Severance” owed to the Eligible Employee, provided such Eligible Employee meets
all of the requirements of both sub-sections (1) and (2).

V. METHOD OF PAYMENT AND REPAYMENT

(1) The Severance will be paid in a lump sum (subject to required withholding)
within five business days after the effective date (including the expiration of
any applicable revocation periods) of the release of claims by an Eligible
Employee.

(2) An employee who has received the Severance and is recalled to work may, as a
condition of reinstatement, be required to repay a portion of the Severance
received by the Eligible Employee. If the number of weeks paid for Severance
exceeds the number of weeks the Eligible Employee was actually laid off, the
Eligible Employee must repay the excess Severance within 30 days of
re-employment in order to be eligible for severance benefits in the event of a
future layoff or other qualifying termination of employment.

VI. RELEASE OF ALL CLAIMS

In order to receive the Severance, an Eligible Employee in Category 1-5 set
forth on Schedule A attached hereto must sign a release (“Release”) of all
claims the Eligible Employee had, has or may have against the Company, in form
and content satisfactory to the Company and its legal counsel and within the
time period required by the Company for such signature. If a revocation period
is applicable to the Release, the revocation period must expire without
revocation having occurred before the Severance shall become payable. Eligible
Employees who choose not to sign the Release (or, if applicable, sign the
Release but revoke it) shall receive only the two weeks of unconditional
Separation Pay. In the event Employee and the Company are have entered into an
Indemnification Agreement with each other, Employee shall not be required to
release any rights afforded to Employee under such Indemnification Agreement or
any provisions concerning indemnification under the Company’s Bylaws or Articles
of Incorporation and the Company shall continue to indemnify Employee under such
Indemnification Agreement and provisions.

 

-4-



--------------------------------------------------------------------------------

Schedule A

Separation Plus Severance Table

(Note: These amounts include the two weeks of Separation Pay. The Severance
Weeks equal the amounts in the Schedule A minus two.

 

Years of Service          Employee Category More than   

but less

than or

equal to

         1    2    3    4    5             All Other    Managers    Directors   
VPs    CEO                                       Number of Weeks of Severance
Pay

0.5

   1      25 %      2.0    3.3    4.5    7.5    13.0

1

   2      40 %      3.2    5.2    7.2    12.0    20.8

2

   3      55 %      4.4    7.2    9.9    16.5    28.6

3

   4      70 %      5.6    9.1    12.6    21.0    36.4

4

   5      85 %      6.8    11.1    15.3    25.5    44.2

5

          100 %      8.0    13.0    18.0    30.0    52.0